Citation Nr: 1101987	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of a debt in the amount of 
$94,431.26.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1986 to January 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 decision of the Department of Veterans 
Affairs (VA) Committee on Waivers and Compromises (Committee) at 
the Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2010, the Veteran testified at a hearing before the 
Board.  At the hearing, the Veteran submitted additional evidence 
to the Board in the form of a probation report and driving 
record.  The Veteran waived review of the newly submitted 
evidence by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2010).  Thus, the Board will consider such evidence 
in the adjudication of this appeal.

This appeal has been advanced on the Board's docket by the 
Board's administrative personnel.  This was done without 
referring the motion to advance to a member of the Board for 
consideration of supporting evidence.


FINDINGS OF FACT

1.  The Veteran was granted a total disability rating based on 
individual unemployability as a result of service-connected 
disabilities effective from July 15, 1994.

2.  The RO received notice of an outstanding warrant for the 
Veteran in June 2004.  The warrant was outstanding from January 
9, 1996.

3.  The Veteran was advised of the outstanding warrant and that 
his service-connected disability compensation payments were 
proposed to be stopped effective December 27, 2001.  He was 
further advised that he could not receive payment for any period 
before the warrant was cleared.

4.  The Veteran's service-connected disability compensation 
payments were terminated, due to the RO's determination of his 
status as a fugitive felon, as of December 27, 2001.  Notice of 
this action was provided in August 2005.

5.  An overpayment in the amount of $94,431.26 was created.

6.  The Veteran sought a waiver of the overpayment in September 
2005.  The waiver was denied in July 2009.

7.  The Veteran submitted evidence that he cleared the warrant on 
July 15, 2005.  His payments of benefits were thereafter resumed.

8.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the Veteran in the creation of this debt.

9.  The Veteran was at fault in the creation of this debt by 
violating probation and becoming a fugitive felon.

10.  A waiver of repayment of this debt would result in unfair 
enrichment to the Veteran; recovery of this overpayment will not 
subject him to undue hardship.

11.  Denial of the waiver request would not defeat the purpose of 
the award of VA disability compensation benefits.

12.  There is no indication the Veteran relinquished a valuable 
right or incurred a legal obligation in reliance upon the 
additional benefits received. 


CONCLUSION OF LAW

Recovery of the debt in the amount of $94,431.26 would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

By way of background, the Veteran is service connected for 
herniated nucleus pulposus, evaluated as 60 percent disabling; 
functional pain and loss of motion of the lumbar spine, evaluated 
as 10 percent disabling; folliculitis, evaluated as 10 percent 
disabling; mid-right leg peripheral neuropathy, evaluated as 10 
percent disabling; and hemorrhoids, evaluated as noncompensably 
(zero percent) disabling.  In addition, the Veteran was granted a 
total disability rating based on individual unemployability as a 
result of service-connected disabilities (TDIU) effective from 
July 15, 1994.

The RO in Wilmington, Delaware, received notice of an outstanding 
warrant for the Veteran that was issued by the Jefferson County 
Sheriff's Department in Watertown, New York.  The warrant was 
issued on January 9, 1996.  The offense was listed as involving 
"dangerous drugs."  The warrant was discovered through a 
database search in June 2004 by VA's Office of Inspector General.

The RO notified the Veteran of the outstanding warrant in August 
2004.  He was informed that Section 505 of Public Law 107-103 
(codified at 38 U.S.C.A. § 5313B (West 2002) and implementing 
regulation at 38 C.F.R. § 3.665(n) (2010)), prohibited the 
payment of VA benefits to beneficiaries while they are fugitive 
felons.  The letter defined a fugitive felon as a person who is 
fleeing to avoid prosecution, custody, or confinement for a 
felony and includes a person who is a fugitive by reason of 
violating a condition of probation or parole imposed for 
commission of a felony.  The definition was taken from the 
statute.

The letter further informed the Veteran that he would be given 60 
days to clear the warrant.  He was given specific information as 
to the warrant agency, the date of the warrant, and a contact 
telephone number.  The Veteran was advised that the RO proposed 
to terminate his payments effective from December 27, 2001 (date 
Public Law 107-103 became effective), unless evidence was 
received that the warrant was cleared.  He was also advised he 
could request a hearing in the matter.

Thereafter, the Veteran responded to the letter and indicated he 
would clear the warrant.  In June 2005, VA personnel verified 
that the warrant was still outstanding with the Jefferson County 
Sheriff's Department and that it pertained to a felony charge.  
Later in June 2005, the RO sent the Veteran a notification letter 
similar to that from August 2004 regarding the warrant.  The 
Veteran had an informal hearing at the RO wherein he was provided 
with information on the warrant and he again indicated that he 
would clear the warrant.

In July 2005, VA was informed that the Veteran had turned himself 
in to authorities in Watertown.  VA personnel verified that the 
warrant in question was cleared on July 15, 2005, and that the 
warrant had been for a violation of probation.

By an August 2005 letter, the RO notified the Veteran that his 
disability compensation benefits were stopped as of December 27, 
2001.  In light of the warrant being cleared, the RO informed the 
Veteran that compensation payments were being restored effective 
July 15, 2005.

The VA Debt Management Center (DMC) advised the Veteran of an 
overpayment of benefits in September 2005.  The overpayment was 
in the amount of $94,431.26.  The notice advised the Veteran of 
his right to appeal the determination or to request a waiver.  

The Veteran submitted a request for a waiver of the overpayment 
later in September 2005.  He stated that he was not aware of the 
outstanding warrant until VA informed him of it.  The Veteran 
stated that he would have cleared the warrant had he known about 
it earlier.  He contended that the overpayment was the 
government's fault because he did not know about the warrant or 
the fugitive felon law.  

The Veteran also essentially contended that the waiver should be 
granted on account of a financial hardship.  He noted that he is 
totally disabled and cannot work to pay back the debt.  The 
Veteran submitted a Financial Status Report (FSR) with his waiver 
request.  He listed income for himself as the only source of 
income.  The Veteran stated that his monthly net income was 
$3,066 from VA compensation and compensation from the Social 
Security Administration (SSA).  He listed his assets as $13,225 
in cash and automobile value.  For monthly expenses, the Veteran 
listed a total of $2,873, listed as:  $700 for rent; $500 for 
food; $380 for utilities and heat; $200 for other utilities 
(electric, water, trash, telephone, and television); $200 for 
automobile maintenance and insurance; $300 for gasoline; $300 for 
child support; $250 for other debts (automobile loan); and $43 
for repayment of a debt to SSA.  Given the Veteran's figures, he 
had a net gain of $193 per month.  

In May 2009, the Veteran submitted another FSR.  He listed 
monthly net income as $3,566 from VA compensation and SSA 
compensation.  He listed his assets as $8,000 in automobile 
value.  For monthly expenses, the Veteran listed a total of 
$3,534, listed as:  $1,700 for rent; $500 for food; $350 for 
utilities and heat; $243 for other utilities (cable, telephone, 
internet, and security); $415 for an automobile loan; $176 for 
automobile insurance; and $150 for gasoline.  Additionally, the 
Veteran listed debts from various business entities totaling 
$4,220.  Given the Veteran's figures, he had a net gain of $32 
per month.

In the May 2009 FSR, the Veteran also indicated that he could pay 
$100 per month towards his debt.  His representative requested 
that the DMC not withhold the Veteran's full monthly compensation 
payments, but rather only $100 per month.

In July 2009, the Committee at the Philadelphia RO found that the 
Veteran was at fault in the creation of the debt.  The Committee 
also found that the debt was not created through fraud or 
misrepresentation.  The Committee determined that, although 
repayment of the debt would pose some degree of financial 
hardship, the Veteran was not entitled to the benefits while a 
fugitive felon and collection does not defeat the purpose of the 
benefit.  The Committee also found that a failure to make 
restitution would result in an unfair gain at the expense of the 
government causing unjust enrichment.  Thus, the request for a 
waiver was denied because collection of the debt would not be 
against equity and good conscience.  

At this hearing in December 2010, the Veteran testified as to the 
circumstances that led to his outstanding warrant concerning drug 
possession charges.  He stated that he believed that he had 
complied with his probation provisions from the Jefferson County 
charge and that he was permitted to move unsupervised.  The 
Veteran stated that he had no intent to flee from these problems.  
He maintained that the warrant never showed in a national 
database even when it was searched after he committed multiple 
traffic violations.  The Veteran stated this was so because it 
was a non-extraditable warrant.  He also indicated that he was 
living or had been living with his mother in Delaware.

II. Analysis

Recovery of an overpayment may be waived if there is no 
indication of fraud, misrepresentation, or bad faith, on the part 
of the person or the persons having an interest in obtaining the 
waiver, and recovery of such indebtedness would be against equity 
and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 
38 C.F.R. §§ 1.962, 1.963 (2010).

In the absence of fraud, misrepresentation, or bad faith, 
consideration may be given as to whether recovery of the 
overpayment would be against equity and good conscience.  The 
standard "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the Government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.

In making this determination, consideration will be given to the 
following elements, which are not intended to be all-inclusive:  
(1) the fault of the debtor; (2) balancing of faults between the 
debtor and VA (3) undue hardship of collection on the debtor; (4) 
whether collection would defeat the purpose of an existing 
benefit to the veteran; (5) whether failure to collect a debt 
would result in the unjust enrichment of the veteran; and (6) 
whether the veteran changed positions to his detriment in 
reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a) (2010); Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

(The Board notes that the Veteran has not challenged the validity 
of the indebtedness.  As such, the Board does not have 
jurisdiction to review such an issue, and that question need not 
be examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  The overpayment was created by virtue of the 
Veteran's status as a fugitive felon because he violated 
probation according to the Jefferson County Sheriff's Department.  
See 38 C.F.R. § 3.665(n).  Any question about the Veteran's 
status as a fugitive felon goes to the validity issue and is not 
addressed herein.)

Also, there is no dispute as to the amount of the debt.  Payments 
for beneficiaries who were fugitive felons as of December 27, 
2001, are to be stopped as of that date.  That is the 
circumstance in this case.  Further, the Veteran was advised of 
the need to clear the warrant and he eventually took action to do 
that when this was accomplished on July 15, 2005.  Thus, the 
overpayment period ran from December 27, 2001, to the date the 
warrant was considered cleared, July 15, 2005.  

In reviewing the elements listed at 38 C.F.R. § 1.965(a) the 
Board finds that there is no evidence of fraud, misrepresentation 
or bad faith on the part of the Veteran.  He has made consistent 
and seemingly credible statements that he had no knowledge of the 
fugitive felon provisions.  Therefore, the elements pertaining to 
"equity and good conscience" must be addressed.

The Board finds that the Veteran is at fault in the creation of 
the debt.  He became a fugitive felon prior to the enactment of 
the statute by virtue of a probation violation and the issuance 
of a warrant.  His status as a fugitive felon is not debatable.  
The Board recognizes that the fugitive felon provision was 
enacted in 2001 and regulations promulgated in 2003.  The 
provision was enacted on December 27, 2001, and the pertinent 
implementing regulation was made effective as of that date.  See 
68 Fed. Reg. 34539 (June 10, 2003).  Thus, the Veteran was in 
receipt of VA benefits and became a fugitive felon at the time 
the law was enacted and the implementing regulation was 
promulgated.  He likely was not aware of the change in law and 
regulation or their effect.  However, VA is bound by the statute 
and is required to apply it and the Veteran's awareness of the 
change in law does not mitigate his fault or place fault on VA.  
In the Board's view, prompt action was taken by VA to notify the 
Veteran of his status once the existence of the warrant was 
known.  

The evidence of record does not show that collection of the debt 
would be an undue hardship on the Veteran.  The collection of the 
debt would represent a hardship as the Veteran would have a 
lesser amount of disposable income; however, the Veteran would 
still retain some SSA monthly income.  Most of his listed 
expenses do not represent the basic needs of living.  All of his 
automobile expenses are not necessities because the Veteran is 
unemployed.  Additionally, other expenses such as cable 
television, internet, and security are not essential to 
subsistence.  Moreover, the evidence reflects that the Veteran 
has lived or could live with his mother, thereby defraying most 
of his expenses.  In regards to his other debts, it is noted 
that, as the overpayment of compensation benefits is a valid debt 
to the government, there is no reason that the Veteran should not 
accord VA the same consideration that he accords his private 
creditors.

Collection of the debt would not defeat the purpose of the 
benefit and a failure to collect the debt would unjustly enrich 
the Veteran.  Congress determined that fugitive felons should not 
receive disability compensation while they are in that status.  
The policy choice made by Congress answers the question of 
whether collection of this debt would defeat the purpose of the 
disability compensation.  It would not.  Although the Veteran may 
have been unaware of the law regarding fugitive felons, this does 
not alter the result as dictated by the law.  Additionally, VA 
reinstated the compensation payments when the warrant was 
cleared.

Moreover, the Veteran would be unjustly enriched by not being 
required to repay the debt.  He received compensation payments 
from December 27, 2001, to July 15, 2005, that he was not 
entitled to receive under the law.  Finally, there is no evidence 
of record to show that the Veteran changed positions to his 
detriment in reliance on his VA disability compensation.  He has 
not provided evidence that he relinquished a valuable right or 
incurred a legal obligation due to reliance on VA benefits, such 
as foregoing a new job.  The Veteran has not worked for many 
years and has continued not to work.  He has not alleged any 
change in position based on his VA disability compensation and 
there is no evidence of record to reflect any such change.

The Board has considered all of the evidence of record.  The 
Board finds that it would not be against equity and good 
conscience to require the Veteran to repay the overpayment debt.  
The Veteran's request for a waiver of his debt is denied.

(The Board notes that the Veteran has proposed repaying his debt 
at a monthly amount of $100.  The Veteran and his representative 
have indicated that the debt is currently being recouped by the 
DMC by withholding his entire monthly VA disability compensation 
amount.  The Board does not have jurisdiction to address the 
question of the amount of the monthly repayment; however, the 
Veteran may wish to approach the DMC on the subject.)

Lastly, the United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) are not applicable to cases pertaining to waiver 
requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
This is so because the relevant provisions to this issue are 
found in Chapter 53 of Title 38 of the United States Code, which 
contains its own notice provisions.  Id.  (The Court upheld its 
holding in Barger in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 
(2007).)


ORDER

Waiver of recovery of the debt in the amount of $94,431.26 is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


